Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-177923 Dated October 1, 2014 J.P. Morgan Alternative Index Multi-Strategy 5 (USD) Performance Update — September 2014 OVERVIEW The J.P. Morgan Alternative Index Multi-Strategy 5 (USD) (the “Index” or “AI Multi-Strategy 5”) provides exposure to a portfolio of absolute return strategies and aims to generate consistent positive returns with low correlation to traditional asset classes. The underlying strategies are selected from three investment styles (Momentum, Carry and Satellite) and cover several asset classes. Index weights are rebalanced monthly to target a volatility of up to 5%. The Index is algorithmic, with daily levels published to Bloomberg. The Index is constructed as an excess return index. Key features ■ Robust approach spanning multiple investment styles and asset classes, and targeting up to a 5% volatility. ■
